In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-1152
FREEDOM FROM RELIGION FOUNDATION, INC., ANNIE LAURIE
GAYLOR, and DAN BARKER,
                                    Plaintiffs-Appellees,

                                 v.

JACOB J. LEW, Secretary of the Treasury, and JOHN A.
KOSKINEN, Commissioner of Internal Revenue,
                                     Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
            No. 11-cv-0626 — Barbara B. Crabb, Judge.
                     ____________________

 ARGUED SEPTEMBER 9, 2014 — DECIDED NOVEMBER 13, 2014
               ____________________

   Before FLAUM, ROVNER, and HAMILTON, Circuit Judges.
    FLAUM, Circuit Judge. The Freedom from Religion Foun-
dation and its two co-presidents (collectively “the plaintiffs”)
filed this suit to challenge the constitutionality of § 107 of the
Internal Revenue Code, also known as the parsonage exemp-
tion. The exemption excludes the value of employer-
provided housing benefits from the gross income of any
2                                                             No. 14-1152

“minister of the gospel.” 26 U.S.C. § 107. The plaintiffs con-
ceded in the district court that they did not have standing to
challenge § 107(1), which applies to in-kind housing provid-
ed to a minister, but argued that they did have standing to
challenge § 107(2), which applies to rental allowances paid to
ministers. The district court agreed that the plaintiffs had
standing to challenge § 107(2), and held that the subsection
is an unconstitutional establishment of religion under the
First Amendment.
    We conclude that the plaintiffs lack standing to challenge
§ 107(2). We therefore do not reach the issue of the constitu-
tionality of the parsonage exemption. The judgment of the
district court is vacated and the case remanded with instruc-
tions to dismiss the complaint for want of jurisdiction.
                                I. Background
    The parsonage exemption, codified at 26 U.S.C. § 107, al-
lows a minister to receive tax-free housing from his church,
whether the church provides it directly (by giving the minis-
ter access to a church-owned residence) or indirectly (by giv-
ing the minister a rental allowance to obtain housing). 1 Non-


1   Section 107 provides:
          In the case of a minister of the gospel, gross income does
          not include—(1) the rental value of a home furnished to
          him as part of his compensation; or (2) the rental allow-
          ance paid to him as part of his compensation, to the ex-
          tent used by him to rent or provide a home and to the
          extent such allowance does not exceed the fair rental
          value of the home, including furnishings and appurte-
          nances such as a garage, plus the cost of utilities.
26 U.S.C. § 107.
No. 14-1152                                                 3

clergy must generally pay income tax on the value of their
employer-provided housing unless they meet certain re-
quirements, including that such housing be provided “for
the convenience of the employer.” Id. § 119(a).
    Freedom from Religion Foundation (FFRF) is a Wiscon-
sin-based organization of atheists and agnostics. Annie Gay-
lor and Dan Barker, also plaintiffs in this case, are the co-
presidents of FFRF; they receive a portion of their salaries
from FFRF in the form of a housing allowance. Because Gay-
lor and Barker are not ministers, they paid income tax on
this portion of their salaries. Neither taxpayer sought to ex-
clude this income on their federal income tax returns and
neither has filed a claim for a refund after payment. The
plaintiffs brought suit in the Western District of Wisconsin,
claiming that § 107 violates the First Amendment because it
conditions a tax benefit on religious affiliation.
    In the district court, the government contended that the
court was without jurisdiction to decide the case because the
plaintiffs lacked standing. The plaintiffs conceded that they
did not have standing to challenge § 107(1)—the exemption
for housing provided in-kind by a church—because Gaylor
and Barker do not receive in-kind housing from FFRF. That
part of their challenge was dismissed, and the plaintiffs have
not appealed that determination. As to § 107(2)—the rental-
allowance exemption—however, the plaintiffs argued that
they did have standing; for reasons we discuss below, the
district court agreed. The court then proceeded to hold
§ 107(2) unconstitutional under the three-part test estab-
lished in Lemon v. Kurtzman, 403 U.S. 602, 612–13 (1971). The
government appeals both of these holdings.
4                                                   No. 14-1152



                          II. Discussion
   The jurisdiction of federal courts is limited by Article III
of the Constitution to “Cases” and “Controversies.” U.S.
Const. art. III, § 2. No “Case” or “Controversy” exists if the
plaintiff lacks standing to challenge the defendant’s alleged
misconduct. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992). The plaintiff bears the burden of establishing the re-
quired elements of standing. Kathrein v. City of Evanston, Ill.,
752 F.3d 680, 690 (7th Cir. 2014). The standing inquiry is “es-
pecially rigorous” when plaintiffs claim, as they do here,
that “an action taken by one of the other two branches of the
Federal Government was unconstitutional.” Raines v. Byrd,
521 U.S. 811, 819–20 (1997).
      The “irreducible constitutional minimum of standing”
requires the plaintiff to show that he has suffered (or is im-
minently threatened with) (1) a concrete and particularized
“injury in fact” (2) that is fairly traceable to the challenged
action of the defendant, and that is (3) likely to be redressed
by a favorable judicial decision. Lujan, 504 U.S. at 560–61.
Especially important here is the requirement that the plain-
tiff’s injury be “concrete and particularized,” meaning that
“the injury must affect the plaintiff in a personal and indi-
vidual way.” Id. at 560 n.1. A “generally available grievance
about government—claiming only harm to … every citizen’s
interest in proper application of the Constitution and laws”
is not considered an “injury” for standing purposes. Id. at
573–74.
    “The concept of a ‘concrete’ injury is particularly elusive
in the Establishment Clause context … because the Estab-
No. 14-1152                                                    5

lishment Clause is primarily aimed at protecting non-
economic interests of a spiritual, as opposed to a physical or
pecuniary, nature.” Vasquez v. Los Angeles Cnty., 487 F.3d
1246, 1250 (9th Cir. 2007) (citation omitted). It is clear, how-
ever, that a plaintiff cannot establish standing based solely
on being offended by the government’s alleged violation of
the Establishment Clause. See Valley Forge Christian Coll. v.
Ams. United for Separation of Church & State, Inc., 454 U.S. 464,
485–86 (1982) (concluding that plaintiffs lacked standing be-
cause they “fail[ed] to identify any personal injury suffered
by them as a consequence of the alleged [violation of the Es-
tablishment Clause], other than the psychological conse-
quence presumably produced by observation of conduct
with which one disagrees”); Freedom from Religion Found., Inc.
v. Obama, 641 F.3d 803, 807 (7th Cir. 2011) (“[O]ffense at the
behavior of the government, and a desire to have public offi-
cials comply with (plaintiffs’ view of) the Constitution, dif-
fers from a legal injury.”).
    Although psychic injury alone is insufficient, there are a
variety of ways for plaintiffs to demonstrate standing in Es-
tablishment Clause cases. For example, the Supreme Court
has said that “plaintiffs may demonstrate standing based on
the direct harm of what is claimed to be an establishment of
religion, such as a mandatory prayer in a public school class-
room.” Ariz. Christian Sch. Tuition Org. v. Winn, 131 S. Ct.
1436, 1440 (2011). Similarly, being exposed to religious sym-
bols can constitute a direct harm. See Doe v. Cnty. of Mont-
gomery, Ill., 41 F.3d 1156, 1159 (7th Cir. 1994). The plaintiffs
here, however, cannot rely on the direct harm doctrine, be-
cause § 107(2) does not require them to see or do anything.
6                                                   No. 14-1152

    Another way that plaintiffs in Establishment Clause cases
often show standing is by relying on the special rule set forth
in Flast v. Cohen, 392 U.S. 83 (1968). As a general rule, stand-
ing to challenge the legality of a government expenditure
“cannot be based on a plaintiff’s mere status as a taxpayer.”
Winn, 131 S. Ct. at 1442. Such suits are typically foreclosed
because the harm is too widely shared, the financial injury to
any given taxpayer is too slight, and the possibility of re-
dress is too speculative to support standing under tradition-
al principles. Id. at 1442–45. In Flast, however, the Supreme
Court created an exception to this general rule: “[A] taxpay-
er will have standing … when he alleges that congressional
action under the taxing and spending clause is in derogation
of [the Establishment Clause].” 392 U.S. at 105–06. The
Court, however, has since clarified the scope of Flast, holding
that it only applies to taxpayer challenges involving specific
government appropriations; Flast does not give taxpayers
standing to challenge the constitutionality of tax credits or
other “tax expenditures.” Winn, 131 S. Ct. at 1447; see id. at
1450 (Kagan, J., dissenting) (characterizing the majority’s
holding as creating a “distinction in standing law between
appropriations and tax expenditures”). As the parsonage ex-
emption is a tax expenditure, plaintiffs cannot rely on the
Flast exception to establish standing. See Staff of Joint Comm.
on Taxation, 110th Cong., Estimates of Federal Tax Expenditures
for Fiscal Years 2007–2011, at 32 (Comm. Print 2007) (identify-
ing the parsonage exemption as a “tax expenditure”).
   A third way for individuals to establish standing in an
Establishment Clause case, which plaintiffs rely on here, is to
demonstrate that “they have incurred a cost or been denied a
benefit on account of their religion. Those costs and benefits
can result from alleged discrimination in the tax code, such
No. 14-1152                                                             7

as when the availability of a tax exemption is conditioned on
religious affiliation.” Winn, 131 S. Ct. at 1440 (majority opin-
ion). As an example, the Winn Court cited to its decision in
Texas Monthly, Inc. v. Bullock, 489 U.S. 1, 5–8 (1989) (plurality
opinion), which held that a general-interest secular maga-
zine—which had paid sales taxes on its subscription sales
under protest and later sued to recover those payments—
had standing to challenge a Texas sales tax exemption for
periodicals that were published by a religious faith and con-
sisted “wholly of writings promulgating the teaching of the
faith.” This approach does not rely on intangible psychic
harm or the mere fact that a taxpayer’s money helped to fur-
ther an unconstitutional end. Rather, it bases standing on the
allegation that the government’s unconstitutional action
caused the plaintiff a concrete, dollars-and-cents injury.
    The plaintiffs here argue that they have standing because
they were denied a benefit (a tax exemption for their em-
ployer-provided housing allowance) that is conditioned on
religious affiliation. 2 This argument fails, however, for a

2 FFRF’s standing in this suit is based on the doctrine of associational
standing.
        [A]n association has standing to bring suit on behalf of
        its members when: (a) its members would otherwise
        have standing to sue in their own right; (b) the interests
        it seeks to protect are germane to the organization’s
        purpose; and (c) neither the claim asserted nor the relief
        requested requires the participation of individual mem-
        bers in the lawsuit.
Int’l Union, United Auto., Aerospace & Agr. Implement Workers of Am. v.
Brock, 477 U.S. 274, 282 (1986) (quoting Hunt v. Washington State Apple
Advertising Com’n, 432 U.S. 333, 343 (1977)). Because we hold that the
individual plaintiffs in this case (FFRF members) do not have standing, it
8                                                            No. 14-1152

simple reason: the plaintiffs were never denied the parsonage
exemption because they never asked for it. 3 Without a re-
quest, there can be no denial. And absent any personal deni-
al of a benefit, the plaintiffs’ claim amounts to nothing more
than a generalized grievance about § 107(2)’s unconstitution-
ality, which does not support standing. Lujan, 504 U.S. at
573–74 (“[A] plaintiff raising only a generally available
grievance about government … does not state an Article III
case or controversy.”). In other words, the mere fact that the
tax code conditions the availability of a tax exemption on re-
ligious affiliation does not give a plaintiff standing to chal-
lenge that provision of the code. A plaintiff cannot establish
standing to challenge such a provision without having per-
sonally claimed and been denied the exemption.
    Though the Supreme Court has never squarely addressed
the issue presented here, the Court’s precedent supports our
conclusion. In Allen v. Wright, the plaintiffs sued the IRS for
failing to deny tax-exempt status to racially discriminatory
private schools. 468 U.S. 737, 745 (1984), abrogated on other
grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc.,
134 S. Ct. 1377 (2014). The plaintiffs, parents of African-

follows that FFRF lacks associational standing. FFRF has not advanced
any argument suggesting that the organization might have standing in-
dependent of that of its members.
3 The plaintiffs could have sought the exemption by excluding their
housing allowances from their reported income on their tax returns and
then petitioning the Tax Court if the IRS were to disallow the exclusion.
26 U.S.C. § 6213(a). Alternatively, they could have adopted the approach
taken by the plaintiff in Texas Monthly, see 489 U.S. at 6, and paid income
tax on their housing allowance, claimed refunds from the IRS, and then
sued if the IRS rejected or failed to act upon their claims. See 26 U.S.C.
§ 7422; 28 U.S.C. § 1346(a)(1).
No. 14-1152                                                             9

American children attending public schools, attempted to
show standing by arguing that they were “harmed directly
by the mere fact of Government financial aid to discrimina-
tory private schools.” 4 Id. at 752. The Court found that they
did not have standing. Id. at 766. Even if the plaintiffs’ as-
serted basis for standing was interpreted as a claim of “stig-
matic injury … suffered by all members of a racial group
when the Government discriminates on the basis of race,”
the Court held that such injury confers standing “only to
‘those persons who are personally denied equal treatment’
by the challenged discriminatory conduct.” Id. at 754–55
(quoting Heckler v. Mathews, 465 U.S. 728, 740 (1984)). Unlike
the plaintiff in Heckler, a male who “personally ha[d] been
denied [Social Security] benefits that similarly situated
women receive[d],” see 465 U.S. at 740 n.9, the Allen plaintiffs
did “not allege a stigmatic injury suffered as a direct result
of having personally been denied equal treatment.” 468 U.S. at
755 (emphasis added).
   The Allen Court pointed to its holding in Moose Lodge No.
107 v. Irvis, 407 U.S. 163 (1972), as support for this conclu-
sion. In that case, the Court determined that the plaintiff, an
African-American, did not have standing to challenge a
club’s racially discriminatory membership policies because
he had never applied for membership, and therefore “was
not injured by Moose Lodge’s membership policy.” Id. at
166–67. It apparently did not matter to the Court that such


4 The plaintiffs also argued that they had standing because the tax ex-
emptions at issue “impair[ed] their ability to have their public schools
desegregated.” Allen, 468 U.S. at 752–53. The Court rejected this standing
argument because the alleged injury was not “fairly traceable” to the
government conduct challenged as unlawful. Id. at 757.
10                                                            No. 14-1152

an application would have been futile because the club’s by-
laws only allowed Caucasians to become members. Futile or
not, a request for membership was necessary to establish
standing because, without it, no injury had occurred. In con-
trast, the Moose Lodge plaintiff did have standing to challenge
the lodge’s refusal to serve him when he attended the club as
a guest because, in that instance, he had requested and was
denied a benefit. Id. at 165, 170.
    Like the plaintiffs in Allen and Moose Lodge, the plaintiffs
here are members of a group (in this case, the non-religious)
that is allegedly suffering illegal discrimination. But the
mere fact that discrimination is occurring is not enough to
establish standing, absent being “personally denied equal
treatment.” Allen, 468 U.S. at 755. 5 Allowing members of dis-
criminated-against groups who have not suffered a particu-
larized injury to bring suit would not only be unconstitu-

5 Our conclusion is also generally consistent with the Fifth Circuit case,
Apache Bend Apartments, Ltd. v. United States, 987 F.2d 1174 (5th Cir. 1993)
(en banc). There, the Fifth Circuit concluded that the plaintiffs did not
have “prudential standing” to raise an equal protection challenge to spe-
cial transition rules offered to a few designated taxpayers by the Tax Re-
form Act of 1986. Id. at 1175–77. In distinguishing the case from Heckler,
the court noted that “the plaintiffs here were not personally denied benefits
under the transition rules” because they “never even sought such bene-
fits” under the rules. Id. at 1178 n.3. Because the court in Apache Bend
based its decision on the doctrine of prudential standing, it declined to
decide whether the plaintiffs had alleged an injury sufficient to satisfy
constitutional standing requirements. Id. at 1176–77. The doctrine of pru-
dential standing, we note, is somewhat unsettled after the Supreme
Court’s recent decision in Lexmark, 134 S. Ct. 1377. Because we hold that
the plaintiffs in this case do not meet the constitutional standing re-
quirements, we need not reach the question of prudential standing.
No. 14-1152                                                   11

tional, it would also create practical difficulties by opening
the door to constitutional challenges to any tax exemption
that a given individual suspects he may not be entitled to—
without first giving the IRS and the Tax Court the opportuni-
ty to determine the proper construction and application of
the law.
    Plaintiffs, apparently recognizing the constitutional and
practical problems of extending standing to anyone that is
part of an allegedly discriminated-against group, suggest a
limiting principle: only those discriminated-against taxpay-
ers who are “similarly situated” to the taxpayers receiving
the exemption have standing to sue. Here, Gaylor and Bark-
er argue that they are similarly situated to the ministers re-
ceiving the § 107(2) exemption because they too receive a
housing allowance. The only reason, they argue, that they
cannot take advantage of § 107(2) is that they are not “minis-
ters of the gospel.”
    We reject this proposal for multiple reasons. First, it fails
to address the heart of our standing inquiry here—whether
plaintiffs have suffered a constitutionally cognizable injury.
Being part of a small group that suffers no injury is no dif-
ferent from being part of a large group that suffers no injury;
the size of the group makes no difference. See Lac Du Flam-
beau Band of Lake Superior Chippewa Indians v. Norton, 422 F.3d
490, 496 (7th Cir. 2005). Second, there is, of course, a crucial
difference, other than religious belief, between the plaintiffs
and the ministers who take advantage of § 107(2)—the latter
group has actually claimed the exemption. The Court in
Heckler found that merely being “similarly situated” is not
enough—the plaintiff there had standing because he “per-
sonally ha[d] been denied benefits that similarly situated
12                                                  No. 14-1152

women receive[d].” 465 U.S. at 740 n.9. Third, the plaintiffs
offer no guidance on how to apply a vague “similarly situat-
ed” standard in the tax exemption context. When, exactly, is
a plaintiff similar enough to the taxpayers who receive the
allegedly illegal exemption? In the case of the parsonage ex-
emption, would it be enough that an employee receives a
housing allowance? Or must the employee be some type of
organizational leader, like Gaylor and Barker? Or perhaps an
employee is not similar enough unless he is a leader who al-
so provides guidance to a flock of followers? None of these
distinctions is obviously correct and plaintiffs offer no guid-
ance on how to draw a line. Finally, it is quite possible that
the IRS or the Tax Court will interpret an exemption to apply
to a party that is “similarly situated.” And a party who re-
ceives an exemption has no standing to challenge it. We
think it unlikely that § 107(2) will be interpreted to apply to
the plaintiffs in this case, but there may be many closer cas-
es. For example, the parsonage exemption applies on its face
only to a “minister of the gospel.” One could easily imagine
a “similarly situated” non-Christian clergyman challenging
the constitutionality of this law prior to 1966, when the Tax
Court of the United States interpreted the exemption to
reach “the equivalent of ‘ministers’ in other religions.” Salkov
v. Commissionr, 46 T.C. 190, 194 (1966) (interpreting § 107(2)
to apply to a Jewish cantor). We thus think it important to
allow the IRS and the Tax Court to interpret the boundaries
of a tax provision before we assess its constitutionality.
   The district court concluded that the plaintiffs in this case
do have standing for a number of reasons, none of which we
find persuasive. First, the district court worried that the gov-
ernment’s view might insulate § 107(2) from review entirely.
Indeed, some courts, including ours, have previously held
No. 14-1152                                                     13

that a party cannot challenge an underinclusive tax exemp-
tion in a deficiency proceeding because the court would not
have the power to provide the plaintiff with the tax break.
See, e.g., Templeton v. Commissioner, 719 F.2d 1408, 1412 (7th
Cir. 1983). But this aspect of Templeton and the other cases
cited by the district court is no longer good law—the Su-
preme Court has squarely held that a plaintiff can have
standing to challenge an underinclusive tax exemption even
if the only available remedy is removing the exemption ra-
ther than extending it to the plaintiff. See Ark. Writers’ Project,
Inc. v. Ragland, 481 U.S. 221, 227 (1987). In any case, “[t]he
assumption that if [the plaintiffs] have no standing to sue, no
one would have standing, is not a reason to find standing.”
Valley Forge, 454 U.S. at 489 (quoting Schlesinger v. Reservists
Comm. to Stop the War, 418 U.S. 208, 227 (1974)).
    Second, the district court thought that it would “serve no
legitimate purpose to require plaintiffs to claim the exemp-
tion and wait for the inevitable denial of the claim” because
the “plaintiffs’ alleged injury is clear from the face of the
statute and … there is no plausible argument that the indi-
vidual plaintiffs could qualify for an exemption.” Freedom
from Religion Found., Inc. v. Lew, 983 F. Supp. 2d 1051, 1055–56
(W.D. Wis. 2013). Requiring the plaintiffs to formally request
the parsonage exemption, the district court said, would be a
“waste” of “time,” and would be “unnecessary busy work.”
Freedom from Religion Found., Inc. v. Lew, No. 11-cv-0626, at 8–
9 (W.D. Wis. Aug. 29, 2012) (order denying defendants’ mo-
tion to dismiss). In support of this view, the district court cit-
ed a Fourth Circuit case, Finlator v. Powers, 902 F.2d 1158 (4th
Cir. 1990), which rejected a standing argument similar to the
one the government makes here. Finlator involved a North
Carolina law exempting “Holy Bibles” from the state sales
14                                                  No. 14-1152

tax. Id. at 1159. The plaintiffs—purchasers of various secular
and (non-Christian) sacred books that were taxed at the reg-
ular rate—sued the North Carolina Secretary of Revenue,
contending that the law was unconstitutional. Id. The Secre-
tary argued that the court lacked jurisdiction because the
plaintiffs had not taken necessary “minimal steps to ensure
their standing,” such as refusing to pay the tax or paying the
tax under protest and subsequently contesting their liability.
Id. at 1161.
   The Fourth Circuit concluded that the plaintiffs had
standing. The court based its holding largely on prudential
grounds:
       Realistically, if this court were to deny standing
       in this case, the appellants would simply pro-
       test the payment and collection of the State’s
       sales tax, and refile their suit. We do not be-
       lieve that this additional requirement
       would … contribute in any way to our ability
       to decide a question presented and contested
       by parties having a demonstrated interest and
       stake in its resolution.
Id at 1162. The court also believed that “it would be an un-
tenable waste of judicial resources to deny the [plaintiffs]
standing in this case given the patent unconstitutionality” of
the challenged exemption. Id.
    Insofar as the district court and the Fourth Circuit in Fin-
lator suggest that asking for and being denied a tax exemp-
tion should not be a requirement for establishing standing
because doing so would be a waste of time, we cannot agree.
Perhaps these courts are correct that requiring the plaintiffs
No. 14-1152                                                              15

to request and be denied the parsonage exemption will be a
“futile exercise,” 6 Freedom from Religion Found., No. 11-cv-
0626, at 8–9, that will not improve the court’s ability to re-
solve the constitutional challenge, but this is beside the
point. The Constitution does not allow federal courts to hear
suits filed by plaintiffs who lack standing, and standing is
absent here because the plaintiffs have not been personally
denied the parsonage exemption. Article III “is not merely a
troublesome hurdle to be overcome if possible so as to reach
the ‘merits’ of a lawsuit which a party desires to have adju-
dicated; it is a part of the basic charter promulgated by the
Framers.” Valley Forge, 454 U.S. at 476.
    The Finlator court, however, concluded that the plaintiffs
in that case had standing for an additional reason: they “did
suffer actual injury” because Bible purchasers automatically
received a sales tax exemption, while purchasers of other
texts could receive the exemption only by taking the extra
step of protesting payment or filing a refund suit. 902 F.2d at
1162. “Simply stated,” the court said, “an injury is created by
the very fact that the [government] imposes additional bur-
dens on the [plaintiffs] not placed on purchasers of ‘Holy Bi-
bles.’” Id. In the case before us, neither party explains how a
taxpayer actually goes about “claiming” the parsonage ex-
emption, and the plaintiffs do not argue that they face any


6 The government argues that requesting the exemption might not be
futile because there is a chance that the IRS would grant the plaintiffs a
rental allowance exemption on the theory that atheism can be treated as
a “religion” for Establishment Clause purposes. Whether or not this is
true, it is irrelevant: to establish standing, a plaintiff must request (and
be denied) a benefit, even if, practically speaking, the request has no
chance of success. See, e.g., Moose Lodge, 407 U.S. at 166–67.
16                                                  No. 14-1152

additional burden in claiming the exemption that ministers
do not.
    Finally, the district court observed that the Supreme
Court has frequently reached the merits in cases where a
plaintiff challenged a tax exemption under the Establishment
Clause, even when it was not clear that the plaintiff had been
personally denied the exemption before filing suit. For ex-
ample, in Walz v. Tax Commission of the City of New York, 397
U.S. 664, 666–67 (1970), an owner of real estate challenged a
New York property tax exemption for religious, educational,
or charitable nonprofit organizations. Nothing in the Court’s
opinion indicates that the plaintiff sought a property tax ex-
emption prior to filing his suit which the Court rejected on
the merits. Id. at 680. But the Walz Court never discussed
standing. Thus, the case has no force in the standing context:
“When a potential jurisdictional defect is neither noted nor
discussed in a federal decision, the decision does not stand
for the proposition that no defect existed.” Winn, 131 S. Ct. at
1448.
    To summarize, plaintiffs do not have standing to chal-
lenge the constitutionality of the parsonage exemption. A
person suffers no judicially cognizable injury merely because
others receive a tax benefit that is conditioned on allegedly
unconstitutional criteria, even if that person is otherwise
“similarly situated” to those who do receive the benefit. On-
ly a person that has been denied such a benefit can be
deemed to have suffered a cognizable injury. The plaintiffs
here have never been denied the parsonage exemption be-
cause they have never requested it; therefore, they have suf-
fered no injury.
No. 14-1152                                              17

                       III. Conclusion
    Because the plaintiffs do not have standing to challenge
the parsonage exemption, we VACATE the judgment of the
district court and REMAND with instructions to dismiss the
complaint for want of jurisdiction.